Citation Nr: 1822983	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-51 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a condition characterized by left leg pain.

5. Entitlement to service connection for a condition characterized by right leg pain.

6. Entitlement to service connection for bilateral foot pain. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 and had reserve service from March 1970 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's separate claims for service connection for depression, anxiety, and PTSD pursuant to Clemons and recharacterized it as shown on the cover page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Bilateral Hearing Loss and Tinnitus

As noted in the introduction the Veteran had reserve service from March 1970 to June 1994. The Veteran's service treatment records include the Veteran's reserve quadrennial examinations. In the July 1989 and January 1993 examinations the examiners diagnosed the Veteran with hearing loss. 

In May 2015, the Veteran underwent a VA audiological examination. The examiner diagnosed the Veteran with hearing loss. The examiner opined that the Veteran's hearing loss is less likely than not caused by or incurred in active military service. The examiner reasoned that the Veteran's February 1970 separation audiogram did not demonstrate hearing loss; the Veteran's MOS was human resource, therefore low probability of noise trauma; and that the Institute of Medicine stated in 2006 that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

The Board finds that the May 2015 VA examiner's rationale is inadequate for adjudication. The examiner did not address that the Veteran had active duty training (ACDUTRA) and inactive duty training (INACDUTRA) and he was diagnosed with hearing loss in his reserve period of service. Upon remand the examiner must provide an opinion as to whether the Veteran's hearing loss was caused by or incurred in a qualifying period of ACDUTRA and/or INACDUTRA or was aggravated (permanently worsened beyond the natural progression of the condition)  by a qualifying period of ACDUTRA and/or INACDUTRA. 

For the reasons stated above, an addendum opinion is required to clarify the examiner's opinion. Before an addendum opinion is rendered the RO should ensure that the examiner is provided with a statement of verification of all periods of ACDUTRA and INACDUTRA.

The outcome of the claim for tinnitus could be affected by the results of development ordered on remand; therefore, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of service connection for bilateral hearing loss, and adjudication of entitlement to service connection for tinnitus should be deferred pending the proposed development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

II. Acquired Psychiatric Disorder

The Veteran claims that his PTSD is related to service. VA treatment records indicate that the Veteran has been diagnosed with depression and anxiety. VA treatment records note that in December 2012, the Veteran stated his psychiatric symptoms started during his military time. In May 2015, the Veteran stated that when he was stationed in Germany in 1969 fellow serviceman would tell him stories about Vietnam. The Veteran stated that that those memories now caused stress.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). The threshold for finding a link between current disability and service so as to require medical examination is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case the Veteran has current diagnoses of psychiatric disabilities. The Veteran indicated that these disabilities are related to in-service events. Given the low bar of McLendon, and providing the Veteran the benefit of the doubt, the Veteran should be afforded a VA psychiatric examination to determine the nexus of any of the Veteran's acquired psychiatric disabilities. 

III. Bilateral Leg and Feet Pain

The Veteran claimed that he has pain in his legs and his feet. The Veteran has a current diagnosis of varicose veins in his both his legs and feet. In June 2016, the Veteran stated in an evaluation for his chronic venous insufficiency with varicosities that he spent hours in the standing position in the military. The Veteran stated he noticed the problem when he retired. Therefore, consistent with McLendon, the Veteran should be afforded an examination to determine the etiology of the Veteran's bilateral foot and leg pain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the examiner who performed the May 2015 VA audiological examination, or if unavailable an appropriate examiner, to determine the etiology of the Veteran's hearing loss. The AOJ should provide the examiner with the Veteran's dates of active duty and specific dates of ACDUTRA and INACDUTRA. The examiner should opine:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disorder began in (or was aggravated by) a verified period of ACDUTRA or INACDUTRA between March 1970 and June 1994.

The examiners should address the Veteran's reserve quadrennial examinations that indicate a diagnosis of hearing loss. 

The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's lower extremity pain and bilateral foot disability with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

(a). Identify any current bilateral leg/foot disabilities, to include varicose veins of the legs and feet.

(b). For each identified disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during military service or is otherwise etiologically related to service.  If the bilateral leg pain cannot be attributed to an underlying pathology, please indicate whether the bilateral leg pain results in quantifiable functional impairment of earning capacity that is at least as likely as not related to a qualifying period of military service.

(c). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a VA psychiatric examination to determine the etiology of the Veteran's psychiatric disorder with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

(a). Identify any current psychiatric disabilities, to include depression and anxiety.

(b). For each identified psychiatric disabilities the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during military service or is otherwise etiologically related to service. 

(c). With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If not, the examiner should address why such a diagnosis is not warranted. If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(d). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



